DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.
Disposition of Claims
Claims 15-34 are pending.
Claims 15-19, 21-25 & 28-34 are rejected.
Claims 20 & 26-27 are withdrawn.
Claims 1-14 are canceled.
Claim Objections
Claims 15-17, 21-23 & 31-34 are objected to because of the following informalities:
Regarding Claims 15 & 33-34, Claims 15 & 33-34 recite the limitation “an insertion section to be inserted into a subject [emphasis added]”. Examiner kindly requests this limitation be amended to read “an insertion section configured to be inserted into a subject” to better conform to current US patent practices.
Regarding Claims 15, 17, 21, 23 & 31-34, Claims 15 & 33-34 first introduce the limitation “a discoid first member” but all further recitations of this discoid first member are simply “the first 
Regarding Claims 15-16, 22 & 32-34, Claims 15-16, 22 & 32-34 recite the limitation “a resin portion”. Given that the claims also recite “a second resin portion”, Examiner kindly requests all instances of “a/the resin portion” be amended to read “a/the first resin portion” to provide consistent claim language.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is:
“an illumination unit" in Claims 15, 17-19, 28-29 & 33-34 as described in Applicant’s specification on Page 15, Lines 3-12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 21-25 & 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 15 & 33-34, Claims 15 & 33-34 recite the limitation “a discoid first member” on Line 6. Claims 15 & 33-34 further recite the limitation “the first member having a discoid shape” on Lines 7-8. It is unclear whether the discoid first member is further required to have a discoid shape or whether the limitation is a duplicate limitation. For the purpose of examination, “the first member having a discoid shape” is being treated as a duplicate limitation and thus ignored.
Regarding Claims 15 & 33-34, Claims 15 & 33-34 recite the limitation “the distal end cover being connected to the distal end constituting portion in a state in which the distal end cover is externally exposed [emphasis added]” on Lines 8-9. It is unclear how the distal end cover is “externally exposed” (e.g., exposed to the environment, a different part of the endoscope, etc.). For the purpose of examination, “the distal end cover is externally exposed” is being interpreted as the distal end cover having a portion that is not connected to the distal end constituting portion.
Regarding Claim 15, Claim 15 recites the limitation “a position where the second member and the distal end constituting portion come into contact with each other in a radial direction of the illumination unit and the distal end cover 
Regarding Claims 17-19, 21-25 & 28-32, Claims 17-19, 21-25 & 28-32 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 32 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibiki (US 2002/0010385) in view of Kanzaki (JP-2010069096-A).
Regarding Claim 15, Ishibiki discloses an endoscope (Fig. 1, an endoscope 2; [0020]) comprising:

an illumination unit (Annotated Fig. 2, a light guide L; [0023]) that is configured to emit illumination light (Annotated Fig. 2, the light guide L emits illumination light; [0023]) and is arranged in the distal end constituting portion (the light guide L is arranged in the distal body 21; see Annotated Fig. 2);
a distal end cover (Annotate Fig. 2, a distal cover comprising a cover member 22 and an illumination lens unit 40; [0039] & [0054]) that includes a discoid first member (Annotated Fig. 2, a pipe-like, which therefore has a circular cross-section, illumination lens unit 40; [0054]) and a second member (Annotated Fig. 2, a cover member 22; [0039]) joined to and surrounding a periphery of the first member (Annotated Fig. 2, an illumination lens frame 41 of the illumination lens unit 40 is bonded to a cover member lens hole 22a of the cover member 22; [0055]), an entirety of the first member having a discoid shape, the distal end cover being connected to the distal end constituting portion in a state in which the distal end cover is externally exposed (an outer portion of the distal cover is not attached to the distal body 21; see Annotated Fig. 2), and such that a space is formed between the distal end cover and the distal end constituting portion (a space defined by a first space S1, a second space S2, and a third space S3, is formed between the distal cover and the distal body 21; see Annotated Fig. 2);
a resin portion (Annotated Fig. 2, an adhesive 63; [0055]) that is applied to cover a boundary portion between the first member and the second member (Annotated Fig. 2, the adhesive 63 is applied to cover a boundary between the illumination lens frame 41 and the cover member lens hole 22a; [0055]) among the space formed between the distal end cover and the distal end constituting portion (the adhesive 63 is disposed in the second space S2 and the third space S3; see Annotated Fig. 2); and
a second resin portion (Annotated Fig. 2, an adhesive 61; [0039]) that:

adheres the distal end cover, the distal end constituting portion and the resin portion (Annotated Fig. 2, the adhesive 61 adheres the distal cover to the distal body 21; [0039]).
Ishibiki further discloses wherein the resin portion and the second resin portion have the same thermal destruction temperature (Annotated Fig. 2, the adhesive 61 and the adhesive 63 have a thermal destruction temperature of 160 °C; [0081]) but fails to explicitly disclose wherein the second resin portion is composed of an identical material to the resin portion.
However, Kanzaki, as best understood, teaches an endoscope (Fig. 1, an endoscope 2; [0028]) comprising:
a distal end constituting portion (Fig. 1, an adapter 55; [0028]);
a resin portion (Fig. 3, an epoxy sealing resin 8; [0044]) that is applied between a first member (Fig. 3, a housing 6; [0044]) and a second member (Fig. 3, an LED 7; [0044]) of a distal end device (Fig. 3, a light emitter unit 5; [0044]); and
a second resin portion (Fig. 3, an epoxy adhesive resin 11; [0045]) that:
is composed of an identical material to the resin portion (Fig. 3, the epoxy sealing resin 8 and the epoxy adhesive resin 11 are made of the same material; [0053]), and
fills a space between the distal end device and the distal end constituting portion (Fig. 3, the epoxy adhesive resin 11 fills a space P3 between the housing 6 of the light emitter unit 5 and a frame body 40 of the adapter 55; [0046]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the adhesives as disclosed by Ishibiki, to be the same material as taught by Kanzaki, to prevent unwanted separation of the distal end component due to different thermal coefficients of expansion (Kanzaki; [0053]).

    PNG
    media_image1.png
    1553
    1590
    media_image1.png
    Greyscale

Regarding Claim 17, Ishibiki, as previously modified by Kanzaki, discloses the endoscope according to Claim 15. Ishibiki further discloses wherein the first member faces the illumination unit (the illumination lens unit 40 faces the light guide L; see Annotated Fig. 2).
Regarding Claim 32, Ishibiki, as previously modified by Kanzaki, discloses the endoscope according to Claim 15. Ishibiki further discloses wherein the resin portion covers a surface of the first member that is transverse to a surface of the second member covered by the resin portion (the adhesive 63 covers a notched surface of the illumination lens unit 40 which is transverse to a longitudinal surface of the cover member 22; see Annotated Fig. 2).
Regarding Claim 34, Ishibiki discloses an endoscope (Fig. 1, an endoscope 2; [0020]) comprising:
a distal end constituting portion (Annotated Fig. 2, a distal body 21; [0039]) provided at a distal end (Fig. 1, a distal rigid part 13; [0025]) of an insertion section (Fig. 1, an insertion member 10; [0022]) to be inserted into a subject (Fig. 1, the insertion member 10 is inserted into a body cavity; [0005]);
an illumination unit (Annotated Fig. 2, a light guide L; [0023]) that is configured to emit illumination light (Annotated Fig. 2, the light guide L emits illumination light; [0023]) and is arranged in the distal end constituting portion (the light guide L is arranged in the distal body 21; see Annotated Fig. 2);
a distal end cover (Annotate Fig. 2, a distal cover comprising a cover member 22 and an illumination lens unit 40; [0039] & [0054]) that includes a discoid first member (Annotated Fig. 2, a pipe-like, which therefore has a circular cross-section, illumination lens unit 40; [0054]) and a second member (Annotated Fig. 2, a cover member 22; [0039]) joined to and surrounding a periphery of the first member (Annotated Fig. 2, an illumination lens frame 41 of the illumination lens unit 40 is bonded to a cover member lens hole 22a of the cover member 22; [0055]), an entirety of the first member having a discoid shape, the distal end cover being connected to the distal end constituting portion in a state in which the distal end cover is externally exposed (an outer portion of the distal cover is not attached to 
a resin portion (Annotated Fig. 2, an adhesive 63; [0055]) that is applied to cover a boundary portion between the first member and the second member (Annotated Fig. 2, the adhesive 63 is applied to cover a boundary between the illumination lens frame 41 and the cover member lens hole 22a; [0055]) among the space formed between the distal end cover and the distal end constituting portion (the adhesive 63 is disposed in the second space S2 and the third space S3; see Annotated Fig. 2); and
a second resin portion (Annotated Fig. 2, an adhesive 61; [0039]) that:
fills the space formed between the distal end cover and the distal end constituting portion so as to be provided directly between a side surface of the distal end constituting portion and a side surface of the second member in a radial direction of the distal end cover (the adhesive 61 fills the first space S1 between the a side surface of the distal cover and a side surface of the distal body 21 to be positioned which is radial the light guide L; see Annotated Fig. 2), and
adheres the distal end cover, the distal end constituting portion and the resin portion (Annotated Fig. 2, the adhesive 61 adheres the distal cover to the distal body 21; [0039]).
Ishibiki further discloses wherein the resin portion and the second resin portion have the same thermal destruction temperature (Annotated Fig. 2, the adhesive 61 and the adhesive 63 have a thermal destruction temperature of 160 °C; [0081]) but fails to explicitly disclose wherein the second resin portion is composed of an identical material to the resin portion.
However, Kanzaki, as best understood, teaches an endoscope (Fig. 1, an endoscope 2; [0028]) comprising:
a distal end constituting portion (Fig. 1, an adapter 55; [0028]);

a second resin portion (Fig. 3, an epoxy adhesive resin 11; [0045]) that:
is composed of an identical material to the resin portion (Fig. 3, the epoxy sealing resin 8 and the epoxy adhesive resin 11 are made of the same material; [0053]), and
fills a space between the distal end device and the distal end constituting portion (Fig. 3, the epoxy adhesive resin 11 fills a space P3 between the housing 6 of the light emitter unit 5 and a frame body 40 of the adapter 55; [0046]).
The advantage of the adhesives being made of the same material is to prevent unwanted separation of the distal end component due to different thermal coefficients of expansion (Kanzaki; [0053]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the adhesives as disclosed by Ishibiki, to be the same material as taught by Kanzaki, to prevent unwanted separation of the distal end component due to different thermal coefficients of expansion (Kanzaki; [0053]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibiki (US 2002/0010385) in view of Kanzaki (JP-2010069096-A) as applied to Claim 15 above, and further in view of Oue et al. (hereinafter "Oue") (US 20120209072).
Regarding Claim 21, Ishibiki, as previously modified by Kanzaki, discloses the endoscope according to Claim 15. Ishibiki, as previously modified by Kanzaki, fails to explicitly disclose wherein the first member is translucent, and the second member is arranged in immediate contact with and so as to surround the periphery of the first member, and the second member is configured to prevent transmission of light.

a distal end constituting portion (Fig. 2, a distal end rigid member 9; [0026]) provided at a distal end (Fig. 2, a distal end portion 6; [0025]) of an insertion section (Fig. 2, an insertion portion 2; [0023]);
a distal end cover (Fig. 9A, a distal end cover 83; [0073]) that includes a first member (Fig. 9A, a first resin member 91; [0073]) and a second member (Fig. 9A, a second resin member 92; [0073]); and
the first member is translucent (Fig. 9A, the first resin member 91 is transparent; [0073]), and the second member is arranged in immediate contact with and so as to surround a periphery of the first member (the second resin member 92 is arranged in immediate contact with and surrounds a periphery of the first resin member 91; see Fig. 9A), and the second member is configured to prevent transmission of light (Fig. 9A, the second resin portion 92 prevents the transmission of light; [0073]).
Response to Arguments
Applicant’s arguments, see Pages 8-9, filed September 9, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 15, 17, 21 & 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 16, 18-19, 22-25 & 28-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 16, Ishibiki, as previously modified by Kanzaki, discloses the endoscope according to Claim 15. Kanzaki taught that the resin portion and the second resin portion are identical material, therefore modifying the resins taught by Kanzaki to make them thermosetting resins would be improper hindsight.
Regarding Claim 18, Ishibiki, as previously modified by Kanzaki, discloses the endoscope according to Claim 17. Ishibiki further discloses wherein:
the distal end constituting portion includes a recessed portion (a recessed portion R; see Annotated Fig. 2) that is defined by a defining surface (a defining surface D; see Annotated Fig. 2) and the second resin portion is applied between the defining surface of the recessed portion and the distal end cover to adhere the defining surface and the distal end cover (the adhesive 61 is applied between the defining surface D and the cover member 22 of the distal cover; see Annotated Fig. 2). Ishibiki, as previously modified by Kanzaki, fails to explicitly disclose wherein the defining surface is provided at a position where the illumination unit is arranged.
Regarding Claim 19, Ishibiki, as previously modified by Kanzaki, discloses the endoscope according to Claim 17. Ishibiki, as previously modified by Kanzaki, fails to explicitly disclose wherein the second resin portion is translucent, and fills the space so as to cover the illumination unit.
Regarding Claim 22, Ishibiki, as previously modified by Kanzaki, discloses the endoscope according to Claim 15. Ishibiki, as previously modified by Kanzaki, fails to explicitly disclose wherein the resin portion is provided integrally with the second resin portion.
Regarding Claim 23, Ishibiki, as previously modified by Kanzaki, discloses the endoscope according to Claim 15. Ishibiki, as previously modified by Kanzaki, fails to explicitly disclose wherein the first member and the second member are a two-color molded resin.
Regarding Claim 28, Ishibiki, as previously modified by Kanzaki, discloses the endoscope according to Claim 17. Ishibiki fails to explicitly disclose wherein the wherein the illumination unit includes: a first portion disposed on a distal end side of the illumination unit; and a second portion provided on a proximal end side of the first portion and having an outer diameter that is larger than an outer diameter of the first portion.
. 
Claim 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 33, Ishibiki, as previously modified by Kanzaki, discloses the endoscope of Claim 15 (FOR THE SAKE OF BREVITY THE OVERLAPPING FEATURES OF CLAIMS 15 & 33 ARE REPRODUCED). Ishibiki, as previously modified by Kanzaki, fails to explicitly disclose wherein second resin portion fills the space formed between the distal end cover and the distal end constituting portion so as to be provided between a proximal facing surface of the second member and a distal facing surface of the distal end constituting portion in an axial direction of the distal end constituting portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jono et al. (US 2015/0316742) teaches a lens barrel with axial and radial adhesive.
Haraguchi et al. (US 2015/0062316) teaches an endoscope with a glass cover fitted to an endoscope body via a thermosetting bonding agent.
Ichihashi (US 2014/0078287) teaches an endoscope with a plurality of insulating bonding components.
Breidenthal et al. (US 2013/0301148) teaches an opto-mechanical assembly with adhesive disposed between a housing and an optical element.
Hiroshi (WO-2013128681-A1) teaches an endoscope lens assembly with a thermosetting resin.
Tanoue (US 2010/0152540) teaches an endoscope with a lens cover bonded to a distal end cover by soldering.
Takahashi et al. (US 2010/0022841) teaches an endoscope with two adhesives.
Bausewein et al. (US 2009/0129051) teaches a medical illumination unit with an LED chip covered in an encapsulation.
Miyagi et al. (US 2007/0118020) teaches an endoscope with an illumination lens with a non-bonding portion to prevent adhesion.
Ishigami et al. (US 2006/0183977) teaches an endoscope with a glass cover sealed using a sealing compound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795